Case 1:17-cr-00101-LEK Document 1110-3 Filed 10/26/20 Page 1 of 2   PageID #:
                                  13159




                   EXHIBIT “B”
    Case 1:17-cr-00101-LEK Document 1110-3 Filed 10/26/20 Page 2 of 2                                                       PageID #:
                                      13160

  From:    SLT INDIANA sharonhickthurman@gmail.com
Subject:   Fwd: ANTHONY TROY WILLIAMS #05963-122
   Date:   October 25, 2020 at 5:35 PM
     To:   hawaii.defender@earthlink.net



       ---------- Forwarded message ---------
       From: SLT INDIANA <sharonhickthurman@gmail.com>
       Date: Sat, Oct 24, 2020, 11:34 PM
       Subject: ANTHONY TROY WILLIAMS #05963-122
       To: <lri@criminaldefender.info>


       YOUR HONOUR:

       My name is Sharon Hickerson and proud to offer my recommendation of Anthony Troy Williams, #04963-122 to whom I have
       personally known for 48 years as my friend.

       During my relationship with Anthony Troy Williams, I have experienced an individual who shows up earlier than asked, works hard and
       carries himself in a polite, respectful manner. In addition, he served our country and a United States veteran. Anthony Troy Williams
       is a family person who has always persented himself with spirituality and true annointment to serve the People. With an order to
       cease and desist assisting people,he will. In Indianapolis, Indiana, I, MaxxCare Home, have a transitional home that he can transition
       to. Prison is not a place for a person who was only trying to assist the people. I will put my life on it if he violates the court order. I
       will be the first to let you know.

       Please do not hesitate to call me if you should require any further information.


       Respectfully submitted,


       SHARON HICKERSON
       PO Box 26421
       Indianapolis, IN. 46226
       317-531-7556
